         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 1 of 40



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
----
PETERSEN  ENERGÍA INVERSORA, S.A.U. :
and PETERSEN ENERGÍA, S.A.U.,       :
                                    :    Case No. 1:15-cv-02739-LAP
                      Plaintiffs,   :
                                    :
           -against-                :
                                    :
ARGENTINE REPUBLIC and YPF S.A.,    :
                                    :
                      Defendants.   :
                                    :
------------------------------------x
---
          DEFENDANT THE ARGENTINE REPUBLIC’S ANSWER AND
           AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT

       Defendant, the Argentine Republic (“Argentina” or the “Republic”), by and through its

undersigned counsel, hereby answers the Complaint of Plaintiffs Petersen Energía Inversora,

S.A.U. and Petersen Energía, S.A.U. (together, “Petersen” or “Plaintiffs”) as follows:

                                  NATURE OF THE ACTION1

       1.      Argentina denies the allegations in Paragraph 1, except admits (1) that an action

captioned Repsol YPF, S.A. v. Republic of Argentina, No. 12-CV-3877 (TPG), was filed in the

United States District Court for the Southern District of New York prior to the commencement

of this action, and Argentina respectfully refers the Court to the documents filed in that action for

their complete and accurate terms, (2) that this action purports to be a direct action and not a

class action, and (3) that YPF, S.A. (“YPF”) is an Argentine public company registered with the

U.S. Securities and Exchange Commission (“SEC”) and whose American Depositary Receipts

1
 The headings herein appear in the Complaint and are only included in the Answer for
organizational purposes to aid the Court. To the extent any response to the headings in the
Complaint is required, Argentina denies the allegations therein.



                                                  1
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 2 of 40



(“ADRs”) are traded on the New York Stock Exchange (“NYSE”). Argentina lacks knowledge

or information sufficient to form a belief as to the truth or falsity of the allegations in the fifth

sentence of Paragraph 1, except admits that American Depositary Shares (“ADSs”) of YPF are

evidenced by ADRs listed on the NYSE and provided by the Bank of New York Mellon as

depositary agent pursuant to a deposit agreement governed by New York law.

        2.      Argentina denies the allegations in Paragraph 2, except admits that YPF was a

state-owned oil company that was privatized through an initial public offering (“IPO”) in 1993.

Insofar as the allegations purport to describe or summarize the information contained in the U.S.

IPO Prospectus of YPF (the “Prospectus”) and other public filings, Argentina respectfully refers

the Court to the Prospectus and other public filings referred to in Paragraph 2 for their complete

and accurate terms. The allegations in Paragraph 2 otherwise purport to state conclusions of law

to which no response is required.

        3.      Argentina denies the allegations in Paragraph 3, except admits that in 2012

Argentina passed legislation to expropriate a majority stake in YPF and that Axel Kicillof

temporarily served as Vice-Intervenor. Argentina further admits that on April 17, 2012, Mr.

Kiciloff made a statement, in Spanish, during a plenary meeting of the Committees of Budget

and Finance, Constitutional Affairs, and Mining, Energy and Oil, and respectfully refers this

Court to that statement in full for its nature and context. The allegations in Paragraph 3

otherwise purport to state conclusions of law to which no response is required.

        4.      Argentina denies the allegations in Paragraph 4, except admits that Petersen filed

for bankruptcy. Insofar as the allegations purport to describe or summarize the information

contained in public filings, Argentina respectfully refers the Court to those public filings for their

complete and accurate terms. The allegations in Paragraph 4 otherwise purport to state



                                                   2
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 3 of 40



conclusions of law to which no response is required. To the extent Plaintiffs allege to have

owned YPF shares, Argentina incorporates its Fifth Defense.

       5.      The allegations in Paragraph 5 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 5.

                                            PARTIES

       6.      Argentina admits that Plaintiffs purportedly acquired shares of YPF stock

amounting to approximately 25% ownership of YPF between 2008 and 2011; entered into

financing agreements with financial institutions and Repsol; Petersen purported to pay these

loans using dividends it caused YPF to issue; Petersen’s loans were secured by its YPF shares;

and Petersen entered into bankruptcy. Argentina otherwise denies the allegations in Paragraph 6.

To the extent Plaintiffs allege to have legitimately acquired YPF shares, Argentina incorporates

its Fifth Defense.

       7.      Argentina admits the first sentence of Paragraph 7; it is a controlling shareholder

of YPF; Argentina was the sole owner of YPF before its 1993 IPO; Argentina retained Class A

shares in YPF after the IPO, which gave Argentina a designated representative on the

Company’s board of directors; and after the IPO, private shareholders (including Repsol and,

purportedly, Petersen) were majority owners of YPF. Argentina otherwise denies the allegations

in Paragraph 7. To the extent Plaintiffs allege to have owned YPF shares, Argentina

incorporates its Fifth Defense.

       8.      Argentina admits the allegations in Paragraph 8.




                                                 3
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 4 of 40



                                 JURISDICTION AND VENUE

       9.       The allegations in Paragraph 9 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 9, except admits that Argentina is a foreign state.

       10.      The allegations in Paragraph 10 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 10.

                                  FACTUAL ALLEGATIONS

I.     Argentina’s Privatization of YPF and Adoption of the Tender Offer Requirements

       11.      Argentina denies the allegations in Paragraph 11, except admits that YPF and its

predecessors were state-owned and state-run prior to YPF’s privatization and respectfully refers

the Court to the Prospectus for its complete and accurate terms. The allegations in the sixth

sentence of Paragraph 11 purport to state conclusions of law to which no response is required.

       12.      Argentina denies the allegations in Paragraph 12, except admits that in the early

1990s Argentina privatized YPF. The allegations in Paragraph 12 otherwise purport to state

conclusions of law to which no response is required.

       A.       YPF’s IPO

       13.      Argentina denies the allegations in Paragraph 13, except admits that on or about

June 29, 1993, YPF launched an IPO of its Class D shares and that the offering was registered

with the SEC, and respectfully refers the Court to the Prospectus for its complete and accurate

terms. The allegations in Paragraph 13 otherwise purport to state conclusions of law to which no

response is required.




                                                 4
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 5 of 40



       14.     Argentina denies the allegations in Paragraph 14, except admits that (1) YPF’s

ADRs are issued by the Bank of New York Mellon, a New York banking corporation, pursuant

to a Deposit Agreement governed by New York law, and (2) the Bank of New York Mellon

holds the underlying YPF Class D shares in its capacity as a depositary bank. Insofar as the

allegations purport to describe or summarize the information contained in public filings,

Argentina respectfully refers the Court to those public filings for their complete and accurate

terms. The allegations in Paragraph 14 otherwise purport to state conclusions of law to which no

response is required.

       15.     Argentina denies the allegations in Paragraph 15, except to respectfully refer the

Court to the referenced public filings for a complete and accurate statement of their contents.

       B.      Adoption of the Tender Offer Requirement in YPF’s Bylaws

       16.     Argentina denies the allegations in Paragraph 16, except admits that certain

amendments to YPF’s bylaws (the “Bylaws”) took effect in May 1993, and Argentina

respectfully refers the Court to YPF’s Bylaws for their complete and accurate terms.

       C.      Section 7 of the Bylaws Requires a Tender Offer Upon a Control Acquisition

       17.     Argentina denies the allegations in Paragraph 17, except admits that tender offers

to acquire all YPF shares have been launched on two occasions (including Petersen’s purported

acquisition of Class D shares through a public tender offer), and Argentina respectfully refers the

Court to YPF’s Bylaws for their complete and accurate terms. The allegations in Paragraph 17

otherwise purport to state conclusions of law to which no response is required.

       D.      The Offer Requirement Applies to Control Acquisitions by Argentina

       18.     Argentina denies the allegations in Paragraph 18, except to respectfully refer the

Court to YPF’s Bylaws for their complete and accurate terms.



                                                 5
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 6 of 40



       19.     Argentina denies the allegations in Paragraph 19, except to respectfully refer the

Court to YPF’s Bylaws for their complete and accurate terms.

       20.     Argentina denies the allegations in Paragraph 20, except to respectfully refer the

Court to YPF’s Bylaws for their complete and accurate terms.

       E.      The Bylaws Specify the Price Shareholder Must Be Offered

       21.     Argentina denies the allegations in Paragraph 21, except to respectfully refer the

Court to YPF’s Bylaws for their complete and accurate terms.

       F.      The Bylaws Specify That the Tender Offer Shall Be Made in New York

       22.     Argentina denies the allegations in Paragraph 22, except to respectfully refer the

Court to YPF’s Bylaws for their complete and accurate terms.

       23.     Argentina denies the allegations in Paragraph 23, except to respectfully refer the

Court to YPF’s Bylaws for their complete and accurate terms. The allegations in Paragraph 23

otherwise purport to state conclusions of law to which no response is required.

       G.      Argentina and YPF Reiterate the Tender Offer Commitment in the U.S. IPO
               Prospectus and Other SEC Filed Documents

       24.     Argentina denies the allegations in Paragraph 24, except to respectfully refer the

Court to the Prospectus for its complete and accurate terms. The allegations in Paragraph 24

otherwise purport to state conclusions of law to which no response is required.

       25.     Argentina denies the allegations in Paragraph 25, except to respectfully refer the

Court to YPF’s Bylaws, the Prospectus and the referenced documents filed with the SEC for

their complete and accurate terms.

       26.     Argentina denies the allegations in Paragraph 26, except admits that Argentina

held 3,764 of YPF’s Class A shares as of December 31, 2011, and respectfully refers the Court to

YPF’s Bylaws for their complete and accurate terms regarding Argentina’s enumerated rights as


                                                6
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 7 of 40



a Class A shareholder. The allegations in Paragraph 26 otherwise purport to state conclusions of

law to which no response is required.

II.    Petersen’s Acquisition of YPF Shares in Reliance on the Tender Offer Protection

       27.     Argentina admits that Petersen and Repsol portrayed that they had entered into

agreements with each other and others to facilitate Petersen’s purchase of YPF shares, but lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the allegations in

Paragraph 27. To the extent Plaintiffs allege to have owned YPF shares, Argentina incorporates

its Fifth Defense.

       28.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 28, except it admits Petersen purportedly acquired

Class D shares of YPF between 2008 and 2011, and otherwise respectfully refers the Court to

public filings of YPF and referenced agreements, including the Shareholders’ Agreement, for

their complete and accurate terms regarding such acquisitions, to the extent they may be

referenced therein. To the extent Plaintiffs allege to have legitimately acquired YPF shares,

Argentina incorporates its Fifth Defense.

       29.     Argentina denies the allegations in Paragraph 29.

       30.     Argentina admits that Petersen and Repsol portrayed that they had entered into

agreements with each other and others to facilitate Petersen’s purchase of YPF shares, but

Argentina lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the allegations in Paragraph 30, except Argentina admits Petersen and Repsol caused YPF to

distribute dividends twice per year and to declare an “extraordinary dividend” of $850 million.

Argentina respectfully refers the Court to YPF’s Bylaws and the referenced agreements,




                                                  7
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 8 of 40



including the shareholders’ agreement between Petersen and Repsol (“Shareholders’

Agreement”), for their complete and accurate terms.

III.   Argentina and YPF’s Campaign To Devalue YPF’s Shares

       31.     Argentina denies the allegations in Paragraph 31, except admits that YPF paid

certain dividends at certain times as directed by the controlling shareholders and respectfully

refers the Court to the Shareholders’ Agreement for its complete and accurate terms. Argentina

lacks knowledge or information sufficient to form a belief as to the truth or falsity of the

allegation in the last sentence of Paragraph 31.

       32.     Argentina denies the allegations in Paragraph 32, except admits that Argentina did

ultimately retake control of YPF in 2014, when the expropriation of Repsol’s shares of YPF was

completed.

       33.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 33, except refers the Court to publicly available

price data for YPF’s ADRs and Moody’s ratings.

       34.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 34, except refers the Court to publicly available

price data for YPF’s ADRs, and otherwise denies the allegations in Paragraph 34.

IV.    Argentina and YPF’s Violations of the Bylaws

       35.     The allegations in Paragraph 35 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 35, except admits that (1) on or about April 16, 2012, President Fernández de

Kirchner introduced to the Republic’s Congress a bill to declare 51% of YPF’s Class D shares to

be of public utility and subject to expropriation; (2) on or about May 4, 2012, President



                                                   8
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 9 of 40



Fernández de Kirchner signed that bill, and the law went into effect on or about May 7, 2012; (3)

Executive Decree No. 530/2012 is dated April 16, 2012; and (4) Julio De Vido was appointed

Intervenor. Argentina respectfully refers the Court to the text of the referenced executive and

legislative acts for their full and complete provisions.

       36.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 36 and otherwise denies the allegations in

Paragraph 36, except Argentina admits that Julio De Vido exercised powers conferred upon him

as Intervenor, and Argentina then temporarily occupied 51% of YPF’s Class D shares pending

implementation of legislation declaring these shares to be of public utility and subject to

expropriation. Argentina further respectfully refers the Court to Law 26,741.

       37.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 37, except admits that the NYSE suspended

trading of YPF’s ADRs on April 17, 2012 and resumed trading the following day. Argentina

further respectfully refers the Court to publicly available price data for YPF’s ADRs.

       38.     Argentina denies the allegations in Paragraph 38, except refers the Court to

Decree No. 532 for its complete content, and admits that on April 17, 2012, Mr. Kiciloff made a

statement, in Spanish, during a plenary meeting of the Committees of Budget and Finance,

Constitutional Affairs, and Mining, Energy and Oil, and respectfully refers this Court to that

statement in full for its nature and context.

       39.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 39, except admits that YPF’s board meeting did

not take place on April 23, 2012, and YPF issued a dividend in November 2012.




                                                  9
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 10 of 40



       40.     The allegations in Paragraph 40 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 40, except admits that Law 26,741 was signed on May 4, 2012 and became effective

on May 7, 2012, and Argentina respectfully refers the Court to the text of Law 26,741 and Law

21,499 for their full and complete provisions.

V.     Argentina’s and YPF’s Breaches of Their Contractual Duties Put Petersen into
       Loan Default and Liquidation

       41.     The allegations in Paragraph 41 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 41, except to respectfully refer the Court to YPF’s Bylaws, the Prospectus and other

referenced public filings for their complete and accurate terms.

       42.     The allegations in Paragraph 42 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 42, except admits that Petersen entered bankruptcy.

       43.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 43 and otherwise refers the Court to publicly

available information regarding the historical share price of YPF.

       44.     The allegations in Paragraph 44 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 44, except to respectfully refer the Court to YPF’s Bylaws for their complete and

accurate terms.

       45.     Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 45, except admits that Petersen’s creditors

foreclosed on Petersen’s purported YPF shares, and otherwise denies any unlawful conduct by


                                                 10
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 11 of 40



Argentina. To the extent Plaintiffs allege to have owned YPF shares, Argentina incorporates its

Fifth Defense.

       46.       Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 46, except admits that Petersen filed for

bankruptcy. Argentina denies any breach by Argentina of its legal obligations.

       47.       Argentina lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 47, except admits that it is aware of an agreement

between Petersen and Prospect Investments LLC, a wholly owned subsidiary of Burford Capital

LLC, and otherwise denies any misconduct by Argentina.

       48.       Argentina denies the allegations in Paragraph 48, except admits that on May 15,

2012, Repsol and Texas Yale Capital Corp. filed Repsol YPF, S.A. v. Republic of Argentina, No.

12-CV-3877 (TPG), in the United States District Court for the Southern District of New York,

which was voluntarily dismissed in May 2014 after Argentina and Repsol entered into a

settlement, and respectfully refers the Court to the documents filed in that action for their

complete and accurate terms.

       49.       The allegations in Paragraph 49 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 49.

                              FIRST CAUSE OF ACTION:
                         BREACH OF CONTRACT BY ARGENTINA

       50.       Argentina is not required to respond to Paragraph 50 because it contains no direct

allegations of fact. Inasmuch as Paragraph 50 incorporates allegations from Paragraphs 1

through 49, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.


                                                 11
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 12 of 40



       51.     The allegations in Paragraph 51 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 51, except to respectfully refer the Court to YPF’s Bylaws for their complete and

accurate terms.

       52.     The allegations in Paragraph 52 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 52, except admits that it was a shareholder of YPF at all the relevant times and

respectfully refers the Court to YPF’s Bylaws for their complete and accurate terms.

       53.     The allegations in Paragraph 53 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 53, except to respectfully refer the Court to YPF’s Bylaws for their complete and

accurate terms.

       54.     Argentina denies the allegations in Paragraph 54.

                             SECOND CAUSE OF ACTION:
                        ANTICIPATORY BREACH BY ARGENTINA

       55.     Argentina is not required to respond to Paragraph 55 because it contains no direct

allegations of fact. Inasmuch as Paragraph 55 incorporates allegations from Paragraphs 1

through 54, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

       56.     The allegations in Paragraph 56 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 56, except to respectfully refer the Court to YPF’s Bylaws for their complete and

accurate terms.




                                                 12
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 13 of 40



       57.      The allegations in Paragraph 57 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 57, except admits that it was a shareholder of YPF at all the relevant times and to

respectfully refer the Court to YPF’s Bylaws for their complete and accurate terms.

       58.      The allegations in Paragraph 58 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 58, except to respectfully refer the Court to YPF’s Bylaws for their complete and

accurate terms.

       59.      Argentina denies the allegations in Paragraph 59.

                             THIRD CAUSE OF ACTION:
                      BREACH OF IMPLIED DUTY OF GOOD FAITH
                         AND FAIR DEALING BY ARGENTINA

       60.      Argentina is not required to respond to Paragraph 60 because it contains no direct

allegations of fact. Inasmuch as Paragraph 60 incorporates allegations from Paragraphs 1

through 59, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

       61.      The allegations in Paragraph 61 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 61.

       62.      The allegations in Paragraph 62 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 62.




                                                 13
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 14 of 40



       63.      The allegations in Paragraph 63 purport to state conclusions of law to which no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 63.

                           FOURTH CAUSE OF ACTION:
                    PROMISSORY ESTOPPEL AGAINST ARGENTINA

       64.      Argentina is not required to respond to Paragraph 64 because it contains no direct

allegations of fact. Inasmuch as Paragraph 64 incorporates allegations from Paragraphs 1

through 63, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

       65.      Paragraph 65 contains allegations to which no response is necessary pursuant to

the Court’s September 9, 2016 Opinion and Order (the “Order”) dismissing Plaintiffs’ claim for

promissory estoppel against Argentina. The allegations in Paragraph 65 also purport to state

conclusions of law to which no response is required. To the extent any response is required,

Argentina denies the allegations in Paragraph 65, except to respectfully refer the Court to YPF’s

Bylaws, the Prospectus and other referenced public filings for their complete and accurate terms.

       66.      Paragraph 66 contains allegations to which no response is necessary pursuant to

the Court’s Order. To the extent any response is required, Argentina denies the allegations in

Paragraph 66.

       67.      Paragraph 67 contains allegations to which no response is necessary pursuant to

the Court’s Order. To the extent any response is required, Argentina denies the allegations in

Paragraph 67.




                                                 14
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 15 of 40



                                FIFTH CAUSE OF ACTION:
                              BREACH OF CONTRACT BY YPF

       68.     Argentina is not required to respond to Paragraph 68 because it contains no direct

allegations of fact. Inasmuch as Paragraph 68 incorporates allegations from Paragraphs 1

through 67, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

       69.     The allegations in Paragraph 69 are not directed at Argentina. Accordingly, no

response is required. To the extent any response is required, Argentina denies the allegations in

Paragraph 69, except to respectfully refer the Court to YPF’s Bylaws for their complete and

accurate terms.

       70.     The allegations in Paragraph 70 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 70, except to respectfully refer the Court

to YPF’s Bylaws for their complete and accurate terms.

       71.     The allegations in Paragraph 71 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 71, except to respectfully refer the Court

to YPF’s Bylaws for their complete and accurate terms.

       72.     The allegations in Paragraph 72 purport to state conclusions of law. Accordingly,

no response is required. To the extent any response is required, Argentina denies the allegations

in Paragraph 72.




                                                 15
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 16 of 40



                               SIXTH CAUSE OF ACTION:
                             ANTICIPATORY BREACH BY YPF

       73.     Argentina is not required to respond to Paragraph 73 because it contains no direct

allegations of fact. Inasmuch as Paragraph 73 incorporates allegations from Paragraphs 1

through 72, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

       74.     The allegations in Paragraph 74 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 74, except to respectfully refer the Court

to YPF’s Bylaws for their complete and accurate terms.

       75.     The allegations in Paragraph 75 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 75, except to respectfully refer the Court

to YPF’s Bylaws for their complete and accurate terms.

       76.     The allegations in Paragraph 76 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 76, except to respectfully refer the Court

to YPF’s Bylaws for their complete and accurate terms.

       77.     The allegations in Paragraph 77 purport to state conclusions of law. Accordingly,

no response is required. To the extent any response is required, Argentina denies the allegations

in Paragraph 77.




                                                 16
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 17 of 40



                            SEVENTH CAUSE OF ACTION:
                             BREACH OF IMPLIED DUTY
                      OF GOOD FAITH AND FAIR DEALING BY YPF

       78.     Argentina is not required to respond to Paragraph 78 because it contains no direct

allegations of fact. Inasmuch as Paragraph 78 incorporates allegations from Paragraphs 1

through 77, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

       79.     Paragraph 79 contains allegations to which no response is necessary pursuant to

the Court’s Order dismissing Plaintiffs’ claim for breach of the implied duty of good faith and

fair dealing against YPF. Furthermore, the allegations in Paragraph 79 are not directed at

Argentina and purport to state conclusions of law. Accordingly, no response is required. To the

extent any response is required, Argentina denies the allegations in Paragraph 79, except to

respectfully refer the Court to YPF’s Bylaws for their complete and accurate terms.

       80.     Paragraph 80 contains allegations to which no response is necessary pursuant to

the Court’s Order dismissing Plaintiffs’ claim for breach of the implied duty of good faith and

fair dealing against YPF. Furthermore, the allegations in Paragraph 80 are not directed at

Argentina and purport to state conclusions of law. Accordingly, no response is required. To the

extent any response is required, Argentina denies the allegations in Paragraph 80, except to

respectfully refer the Court to YPF’s Bylaws for their complete and accurate terms.

       81.     Paragraph 81 contains allegations to which no response is necessary pursuant to

the Court’s Order dismissing Plaintiffs’ claim for breach of the implied duty of good faith and

fair dealing against YPF. Furthermore, the allegations in Paragraph 81 are not directed at

Argentina and purport to state conclusions of law. Accordingly, no response is required. To the

extent any response is required, Argentina denies the allegations in Paragraph 81.



                                                 17
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 18 of 40



                             EIGHTH CAUSE OF ACTION:
                         PROMISSORY ESTOPPEL AGAINST YPF

         82.   Argentina is not required to respond to Paragraph 82 because it contains no direct

allegations of fact. Inasmuch as Paragraph 82 incorporates allegations from Paragraphs 1

through 81, Argentina respectfully refers the Court to Argentina’s answers to those paragraphs

and incorporates those answers as if fully set forth herein.

         83.   Paragraph 83 contains allegations to which no response is necessary pursuant to

the Court’s Order dismissing Plaintiffs’ claim for promissory estoppel against YPF.

Furthermore, the allegations in Paragraph 83 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 83, except to respectfully refer the Court

to YPF’s Bylaws, the Prospectus, and other referenced filings for their complete and accurate

terms.

         84.   Paragraph 84 contains allegations to which no response is necessary pursuant to

the Court’s Order dismissing Plaintiffs’ claim for promissory estoppel against YPF.

Furthermore, the allegations in Paragraph 84 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 84.

         85.   Paragraph 85 contains allegations to which no response is necessary pursuant to

the Court’s Order dismissing Plaintiffs’ claim for promissory estoppel against YPF.

Furthermore, the allegations in Paragraph 85 are not directed at Argentina and purport to state

conclusions of law. Accordingly, no response is required. To the extent any response is

required, Argentina denies the allegations in Paragraph 85.




                                                 18
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 19 of 40



                                      GENERAL DENIAL

       Argentina denies each and every allegation, statement, matter and thing in the Complaint

not expressly admitted or qualified herein.

                                  AFFIRMATIVE DEFENSES2

       Without undertaking any burden of proof not otherwise assigned to it by law, Argentina

asserts the following affirmative and other defenses with respect to the claims Plaintiffs purport

to assert in the Complaint:

                                  FIRST DEFENSE
                       EXCLUSIVE JURISDICTION IN ARGENTINA
                              UNDER ARGENTINE LAW

       Plaintiffs are precluded from suing Argentina in this Court because under controlling

Argentine law disputes arising out of the bylaws of an Argentine corporation must be brought in

the jurisdiction where the corporation maintains its registered office, which in this case is the

City of Buenos Aires, Argentina. In support of this defense, Argentina incorporates its previous

allegations and further pleads:

       The internal affairs of YPF are governed by Argentine law. Article 5, Section 11 of the


2
  The Argentine Republic pleads these affirmative defenses to comply with the Federal Rules of
Civil Procedure, but without waiver of its jurisdictional objections to the Court’s exercise of
jurisdiction over the Argentine Republic, a sovereign state. The Argentine Republic further
asserts that Plaintiffs’ claims and the defenses herein are subject to the exclusive jurisdiction of
Argentine courts under controlling Argentine law, as reinforced in the forum-selection clause in
the Prospectus filed in connection with YPF’s IPO, as they relate to the internal governance of
YPF, a corporation organized under Argentine law, and otherwise should be heard in the courts
of Argentina pursuant to the doctrine of forum non conveniens. The Argentine Republic has
already filed a request for leave to file its motion for judgment on the pleadings based on these
and other dispositive grounds. In the event that Argentina’s motion is denied and the Court
asserts jurisdiction, then Argentina reserves the right to seek leave to file counterclaims based on
the same transactions and occurrences as addressed in the pleadings and defenses, for purposes
of recoupment.



                                                 19
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 20 of 40



Argentine National Code of Civil and Commercial Procedure provides for exclusive jurisdiction

over intra-corporate disputes in the place of the company’s registered office (unless contracted

otherwise, which did not occur here). YPF is incorporated and has its registered office in the

City of Buenos Aires, Argentina. As a result, the City of Buenos Aires is the exclusive forum for

the disputes at issue here.

                                 SECOND DEFENSE
                       EXCLUSIVE JURISDICTION IN ARGENTINA
                         UNDER FORUM-SELECTION CLAUSE

       Plaintiffs are precluded from suing Argentina in this Court pursuant to the terms of YPF’s

Prospectus, upon which Plaintiffs rely. In further support of this defense, Argentina pleads:

       The Prospectus contains a section, entitled “Exclusive Jurisdiction,” which

unambiguously states that YPF’s “By-laws are governed by Argentine law and any action

relating to the enforcement of the By-laws or a shareholder’s rights thereunder is required to be

brought in an Argentine court.” Because Plaintiffs’ claims explicitly and exclusively relate to

the enforcement of YPF’s Bylaws and Plaintiffs’ alleged rights as a YPF shareholder, this matter

is subject to the exclusive forum-selection clause in the Prospectus and cannot be maintained in

this forum.




                                                20
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 21 of 40



                                     THIRD DEFENSE
                                 FORUM NON CONVENIENS3

       This action should be dismissed pursuant to the doctrine of forum non conveniens. In

support of this defense, Argentina incorporates its previous allegations and further pleads:

       The proper forum for this suit is Argentina because the claims asserted by Plaintiffs are

subject to Argentine law and a forum-selection clause, both of which mandate exclusive

jurisdiction for Argentine courts. Additionally, the Republic of Argentina has a compelling

public interest in having Argentine courts adjudicate the rights of shareholders in Argentine

corporations under Argentine law, as well as the effects of its own sovereign acts, including Law

26,741. The claims and affirmative defenses raised herein are also overwhelmingly based on

conduct and actions that took place in Argentina and require the assessment of Argentine laws

and the actions of the Argentine Government. Additionally, several key witnesses are

imprisoned in Argentina or otherwise unable to travel to the United States, and most of the

relevant documents are located in Argentina and are written in Spanish. Argentine courts

provide an adequate forum for the resolution of the claims and defenses in this action. Finally,

proceedings in the United States would impose significant and undue burdens on this Court and

the parties, which would be avoided if the case proceeded in Argentina.




3
  Notwithstanding the Court’s prior denial of Argentina’s motion to dismiss on forum non
conveniens grounds, courts allow this grounds for dismissal to be renewed based on a more
developed record and/or changed circumstances. See, e.g., In re Optimal U.S. Litig., 886 F.
Supp. 2d 298, 302 (S.D.N.Y. 2012) (“Because the balance of factors has changed [since initial
forum non conveniens motion] and now point strongly towards dismissal, defendants’ motion is
now granted.”); Allstate Life Ins. Co. v. Linter Grp. Ltd., No. 91 CIV. 2873 (RPP), 1992 WL
398446, at *6 (S.D.N.Y. Dec. 21, 1992) (granting renewed forum non conveniens motion based
on intervening events), aff’d, 994 F.2d 996 (2d Cir. 1993).



                                                21
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 22 of 40



                               FOURTH DEFENSE
                           LACK OF STANDING DUE TO
                     LACK OF CONTEMPORANEOUS OWNERSHIP

       Plaintiffs lack standing to bring the claims asserted in the Complaint because they did not

own shares of YPF stock at the time the Argentine Government acquired its controlling stake of

Repsol’s shares through the sovereign act of expropriation. In support of this defense, Argentina

incorporates its previous allegations and further pleads:

       Pursuant to Argentine law, the property declared to be of public utility is not acquired by

the Argentine Government, and the expropriation process is not complete, until the expropriated

party receives compensation for the expropriated property, pursuant to Law 21,499 arts. 13, 15

and 29, and Article 17 of the National Constitution. While Law 26,741 authorized the

commencement of the expropriation process and permitted the Argentine Government to

temporarily occupy Repsol’s shares of YPF, the shares remained legally owned by Repsol and

were not acquired by the Argentine Government until at least May 8, 2014. This was the date

when – after Repsol and Argentina entered into a settlement agreement regarding payment for

the shares to be expropriated – Repsol transferred title and ownership of its YPF shares to

Argentina. Prior to that time, Repsol’s shares had not been acquired by the Argentine

Government.

       In a now-binding judicial admission, Plaintiffs have admitted that they do not challenge

Argentina’s sovereign act of expropriation but merely allege that the expropriation triggered an

obligation to launch a tender offer for the “remainder” of the YPF shares. By the time the

expropriation was actually effectuated in 2014, however, Plaintiffs admit they had already

defaulted and their creditors had “foreclosed” on Plaintiffs’ Class D shares of YPF. As a result,

Plaintiffs were not shareholders of YPF at the time of Argentina’s acquisition of shares by



                                                22
          Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 23 of 40



expropriation and therefore lack standing to challenge Argentina’s alleged breach of any

obligation to launch a tender offer allegedly triggered by that expropriation.

                                FIFTH DEFENSE
                   LACK OF STANDING DUE TO VOID AGREEMENT

       Plaintiffs lack standing because Plaintiffs’ acquisition of YPF shares was procured

through a sham agreement procured through self-dealing, bribery, corruption and/or fraud, thus

rendering the agreement void ab initio and its acquisition of YPF shares void. Therefore,

Plaintiffs lack a justiciable claim. In support of this defense, Argentina incorporates its previous

allegations and further pleads:

       Petersen did not acquire its initial stake in YPF on the open market. Instead, Petersen

acquired its shares through a set of dubious agreements with Repsol (the “Repsol-Petersen

Agreements”). Specifically, in 2008, through a set of related agreements between Repsol,

Petersen and its affiliates, and the Eskenazi family (all of whom reside in Argentina), Petersen

acquired its control interest in YPF without investing any significant capital of its own and while

being fully immunized from any risk of loss through a highly unusual indemnification from

Repsol.

       Although Petersen had no known assets or operations, it acquired several billion dollars

of YPF shares through shell companies with financing based almost entirely on future dividends.

Rather than acquire the shares through an Argentine corporation, the Argentina-based Eskenazi

Family (on behalf of Petersen) effectuated their acquisition of YPF’s shares through a newly-

created Spanish company, PESA, which was thinly capitalized, and to further insulate the

Eskenazi Family from liability, PESA was wholly owned by another newly-created Spanish

company, Petersen Inversiones Spain, S.A.U.




                                                 23
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 24 of 40



       Then, through a Stock Purchase Agreement, Petersen acquired from Repsol 14.9% of

YPF’s capital stock for $2.24 billion dollars and later exercised two options to acquire an

additional 10.1% from Repsol, bringing its total holding to 25%. Petersen financed its

acquisition of 14.9% of YPF’s capital stock with more than $1 billion from a syndicate of

international banks and also “borrowed” more than $1 billion from Repsol to acquire Repsol’s

own shares of YPF. Yet Petersen contributed merely $110.1 million. Argentine news sources

reported that a significant amount of money received by the Province of Santa Cruz from oil

royalties and the privatization of YPF in 1993 which later “disappeared” (the so-called “Santa

Cruz funds”) might instead have been used to facilitate and pay for the Repsol-Petersen deal.

       To ensure that Petersen could pay back the “loans” it received from Repsol, Petersen and

Repsol also improperly agreed that they would distribute as dividends 90% of YPF’s profits,

instead of reinvesting those profits in YPF, and further agreed to pay themselves an additional

special dividend of $850 million, regardless of actual profits. These dividends were then used by

Petersen to repay Repsol. In effect, therefore, Petersen “purchased” a 14.9% stake in a multi-

billion dollar company from Repsol in exchange for future dividends from the company that

Repsol could already have received.

       Petersen and Repsol also agreed that if Repsol ever ceased to exercise control of YPF or

to approve the distribution of 90% of YPF’s profits as dividends, Repsol would completely

indemnify YPF, buy back all its shares and repay its loans. Specifically, Petersen and Repsol

entered into a Shareholders’ Agreement, which provided that, for the duration of PESA’s Term

Loan, Repsol “undertakes to maintain an interest greater than or equal to fifty point zero one

percent (50.01%) of the capital stock of the Company” and further provided that “[d]efault by

any of the Parties with respect to the matters stipulated in this Agreement shall give a right to the



                                                 24
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 25 of 40



other Party in bonis to be indemnified for all damages or losses it may incur as a direct result of

this default.”

        Petersen and Repsol also entered into a “Supplemental Agreement,” dated February 21,

2008, whereby Repsol unconditionally gave Petersen a complete indemnity—including the

buyback of all of its shares and repayment of the loans Petersen had taken out to acquire the

shares—if Repsol failed to maintain 50.01% stock ownership or failed to approve the specific

dividends. Specifically, the Supplemental Agreement provided that if, within five years, Repsol

did not (i) maintain ownership of at least 50.01% of the capital stock of the Company or (ii)

perform the acts required to approve the bi-annual distribution of 90% of the Company’s profits

and a special dividend of $850 million, to be paid in four equal installments in the years 2008

and 2009, Repsol shall, among other actions:

        (a)      acquire back the Senior Loan to Petersen in its entirety and become the sole

holder of the rights thereunder with respect to PESA or “immediately pay, itself or cause a third

party to pay, the financial institutions, all the amounts owed by PESA under the Senior Loan . . .

and acquire the rights of the financial institutions thereunder by subrogation,” and

        (b)      acquire the shares held by PESA or acquired through an option purchase

agreement for a price set according to pre-determined formulas.

        The price set by the Supplemental Agreement for the buyback was highly favorable.

Under the Supplemental Agreement, Repsol was required to pay Petersen the sum of Petersen’s

net equity, $500 million, and the difference, if positive, between (i) the average trade price of one

share of the Company during the prior 90 days in the market with the greatest liquidity where

such shares are listed, and (ii) the price at which each share acquired by Petersen through the

Purchase and Sale Agreement, an option agreement or a public tender offer is reflected on



                                                 25
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 26 of 40



Petersen’s balance sheets. Any doubt that these interrelated shareholder agreements were a sham

was dispelled when in 2012 Petersen made no effort to enforce its purported right to complete

indemnity after Repsol failed to approve continued 90% dividends, which allegedly caused

Petersen to default.

       In sum, Plaintiffs entered into a highly dubious set of sham agreements to acquire their

shares of YPF, based on a self-dealing transaction that impermissibly used YPF’s own capital to

permit Plaintiffs to “purchase” their shares and “repay” Repsol. Because of the improper nature

of the Repsol-Petersen Agreements (which caused harm to the Argentine Government and the

Argentine people), they should be voided ab initio, and therefore Plaintiffs have no standing to

sue Argentina.

                                   SIXTH DEFENSE
                       LACK OF STANDING BASED ON ASSIGNMENT

       As will be shown on a fully developed record, Plaintiffs also lack standing because they

assigned their claims and are therefore not a proper party to this suit. In support of this defense,

Argentina incorporates its previous allegations and further pleads:

       On October 6, 2014, Plaintiffs’ receiver in the Spanish bankruptcy proceedings filed a

liquidation plan, which included the “sale” of Plaintiffs’ claims against Argentina. After a

winning bid, Plaintiffs’ claims were to be “transferred in a public instrument” and fees would be

paid to the “acquirer.” On March 4, 2015, Plaintiffs (through their receiver) entered into a Claim

Prosecution Agreement with Prospect Investments LLC (which is wholly owned by Burford

Capital LLC), pursuant to which Prospect was given an irrevocable power of attorney to conduct

and manage Plaintiffs’ claims, Prospect purportedly agreed to fund the prosecution of the claims,

Plaintiffs agreed “not to take any actions in connection with the Claims absent the direction of

[Prospect],” and Plaintiffs further agreed to “reasonably defer to [Prospect] in selecting the


                                                 26
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 27 of 40



course of action that is best for [Prospect] and [Plaintiffs] alike.” Pursuant to Spanish law, the

Claim Prosecution Agreement is an improper agreement which conceals the assignment of

litigious rights, and because this agreement constitutes a complete assignment under Spanish

law, Plaintiffs lack standing to sue Argentina and are no longer the real party in interest.

                                 SEVENTH DEFENSE
                      LACK OF STANDING TO BRING DIRECT CLAIMS

       Plaintiffs lack standing to bring the claims asserted in the Complaint because pursuant to

Argentine law, which applies to the internal affairs of an Argentine corporation (such as YPF),

shareholders do not have standing to directly sue a co-shareholder because an Argentine

company’s bylaws do not constitute a source of directly enforceable contractual obligations

between shareholders. In support of this defense, Argentina incorporates its previous allegations

and further pleads:

       To the extent this Court does not find that Plaintiffs lack standing for the reasons

addressed in the previous Defenses, Plaintiffs nonetheless lack standing because pursuant to

Argentine law, shareholders lack standing to sue other shareholders (including, as here,

Argentina) for the alleged breach of a company’s bylaws unless – unlike here – the suing

shareholder brings the suit derivatively (on behalf of the company) and satisfied specific

prerequisites before filing suit. In a derivative suit pursuant to Argentina General Corporations

Law arts. 276 and 277, a plaintiff may generally only assert damages suffered by the company.

Any damages resulting from that suit are thus awarded to the company rather than the

shareholder who filed the claim. Plaintiffs cannot invoke such a procedure to sue for individual

damages.




                                                 27
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 28 of 40



                                  EIGHTH DEFENSE
                         JUSTIFICATION BY PUBLIC NECESSITY

       Plaintiffs’ claims are barred because Argentina was justified in its actions. In support of

this defense, Argentina incorporates its previous allegations and further pleads:

       As described in the Fifth Defense, Plaintiffs committed wrongdoing and harm to the

detriment of YPF and its shareholders. These acts led then-President of Argentina Cristina

Fernández de Kirchner to introduce the expropriation legislation, which outlined the serious

negative impacts on the domestic economy resulting from the actions of the controlling

shareholders of YPF (including Plaintiffs). Specifically, President Fernández de Kirchner

highlighted that the controlling shareholders’ practices had, among other things, caused

Argentina to experience a negative energy trade balance for the first time in 17 years, including

decreases of oil production between 1997 and 2011 of 44% and gas production by 38% between

2004 and 2011; YPF’s market share for oil and gas decreased by more than 11% between 1997

and 2011; and controlling shareholders’ policies ensured that YPF’s hydrocarbon supply

continued to decline even while the Company benefitted from programs created by the Argentine

Government to encourage exploration, production and reserve replenishment. Indeed, by

causing YPF to distribute virtually all of its earnings as dividends, YPF’s capitalization,

investments and production decreased, while its liabilities increased. In 2007, the Company’s

net equity was more than two times its liabilities, whereas by 2012 its net equity was reduced to

half of its liabilities. Between 2007 and 2011, YPF’s liabilities tripled, rising from 12 million

pesos to more than 36 million pesos. This increase in indebtedness was required to fund the

Repsol-Petersen dividend scheme.

       The predatory policies implemented by Plaintiffs during their tenure as controlling

shareholders of YPF severely impacted the entire country and economy. Argentina has some of


                                                 28
           Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 29 of 40



the world’s largest unconventional oil and gas reserves; while historically an energy-exporting

country, by 2010, Argentina was forced to import power and natural gas, and in 2011,

Argentina’s international energy trade recorded an imbalance of almost $3.5 billion, the first

imbalance in nearly 25 years. Argentina shifted from having a positive energy trade balance of

$6 billion in 2006 to an negative balance of about $3.4 billion in 2011. Faced with the deepening

energy and balance of payments crisis caused by Plaintiffs’ rapacious policies, as well as loss of

its energy sovereignty and the attendant economic and social consequences of such events, the

government of Argentina was forced to intervene. The Argentine Congress subsequently

approved Law 26,741. Due to the necessity of these actions for the benefit and protection of the

Republic of Argentina, its acts were justified, and Plaintiffs should be barred from recovery.

                                      NINTH DEFENSE
                                      UNCLEAN HANDS

       Plaintiffs’ claims are barred by the doctrine of unclean hands, having committed

wrongdoing and harm to the detriment of Argentina, YPF and its shareholders. In support of this

defense, Argentina incorporates its previous allegations and further pleads:

       While controlling YPF, Plaintiffs caused YPF to pay exorbitant dividends, which

deprived YPF of earnings it otherwise should have used for reinvestment. Plaintiffs further

represented to the Argentine Republic, as well as to provincial governments in Argentina, that it

would use government concessions and monetary stipends to benefit the country of Argentina,

but instead, YPF’s domestic production and investments decreased substantially under Plaintiffs’

watch, ultimately leading to certain Argentine provinces terminating their concessions to YPF

and causing the Argentine Congress to pass Law 26,741 in order to protect the company and the

country.




                                                29
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 30 of 40



                                TENTH DEFENSE
                  FAILURE TO STATE A CLAIM UNDER THE BYLAWS

       Plaintiffs’ claims are barred because the Complaint fails to state a claim upon which

relief can be granted. In support of this defense, Argentina incorporates its previous allegations

and further pleads:

       Even if the Bylaws could be deemed to constitute a direct contract between Plaintiffs and

Argentina (and they cannot), the Complaint should be dismissed for failure to state a claim

because, pursuant to Section 7(d) of the Bylaws, once the Republic expropriated Repsol’s shares,

it became a controlling shareholder like Repsol and was exempt from the tender offer

requirements. On their face, YPF’s Bylaws “exclude” and exempt such controlling shareholders

from the tender offer requirements of Section 7(e) and (f). Specifically, Section 7(d) of the

Bylaws provides that “acquisitions by the person already holding, or the person already

exercising control of, shares representing more than FIFTY PERCENT (50%) of the capital

stock shall be excluded from the provisions of subsections e) and f) of this section [i.e., the

tender offer mandate].” And Section 28, which governs “Acquisitions by the National

Government,” expressly incorporates Section 7(d), including the carve-out for holders of more

than 51% of the company. (Bylaws, Sec. 28(C).) As Plaintiffs have admitted, and are judicially

estopped from denying, they do not challenge Argentina’s expropriation of Repsol’s controlling

stake whereby Argentina became a “person already exercising control” of over 50 % of YPF’s

capital stock. Plaintiffs’ acceptance of Argentina’s assumption of a controlling stake in YPF

through the quintessentially sovereign act of expropriation precludes any claim that as a majority

shareholder of YPF, Argentina was subject to the tender offer requirements of Section 7(d).

Accordingly, Plaintiffs cannot state a cognizable claim under the Bylaws.




                                                 30
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 31 of 40



                             ELEVENTH DEFENSE
               FAILURE TO STATE A CLAIM UNDER ARGENTINE LAW

       Plaintiffs’ claims are also barred because Plaintiffs have failed to state a claim for breach

of contract, anticipatory breach and breach of the implied duty of good faith and fair dealing for

several separate and independent reasons. In support of this defense, Argentina incorporates its

previous allegations and further pleads:

       (a)     Plaintiffs fail to allege a binding contract under Argentine law. Pursuant to

Argentine law, an Argentine company’s bylaws do not constitute a source of contractual

obligations between shareholders, and therefore Plaintiffs have failed to state a judiciable claim

against Argentina in its alleged capacity as a co-shareholder;

       (b)     Plaintiffs’ claims are preempted by Argentine public law, which prevails over

private law, such as contractual obligations. The Argentine Constitution, the Intervention

Decree, and Laws 26,741 and 21,499 preempt contractual arrangements, and given the

Republic’s constitutionally-enshrined right to expropriate property for public purposes, Plaintiffs

cannot seek to hold Argentina liable for an alleged breach of contract that would conflict with

those sovereign acts; and

       (c)     Under Argentine law, anticipatory repudiation and breach of a duty of good faith

do not constitute cognizable causes of action separate and distinct from claims arising from a

contractual breach. Because Argentine law governs the corporate relationships in this case, these

claims must be dismissed.




                                                31
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 32 of 40



                            TWELFTH DEFENSE
                FAILURE TO STATE A CLAIM BECAUSE REMEDY
             PRECLUDED UNDER THE BYLAWS AND ARGENTINE LAW

       Plaintiffs’ causes of action are barred, in whole or in part, by the terms of the Bylaws of

YPF and by Argentine law, both of which do not permit the remedy Plaintiffs seek. In support of

this defense, Argentina incorporates its previous allegations and further pleads:

       Section 7(h) of the Bylaws provides specific penalties in the case of a breach of the

tender offer requirements, which do not include damages. Under Argentine law, these penalty

provisions provide the exclusive remedy in the event of a breach. Therefore, pursuant to the

plain and explicit terms of the Bylaws, Plaintiffs do not have a basis to seek damages.

       Additionally, Plaintiffs’ alleged remedy is also unavailable because pursuant to the

Argentine Capital Markets Law of 2012, Law No. 26,831, article 89, a public auction of acquired

shares is the exclusive remedy for a violation of tender offer requirements. As with the remedies

in YPF’s Bylaws, these remedies are designed to neutralize the political and economic rights of

inappropriately acquired shares. Argentine law does not provide for direct damages claims for

claims against Argentina.

                                  THIRTEENTH DEFENSE
                                  FAILURE TO MITIGATE

       Plaintiffs’ claims are barred, in whole or in part, because they are based on shares that

were the subject of a release and indemnification agreement between Plaintiffs and Repsol. In

support of this defense, Argentina incorporates its previous allegations and further pleads:

       As explained in the Fifth Defense above, Plaintiffs had a complete indemnity from

Repsol, which included the buyback of all of its shares and repayment of the loans Petersen had

taken out to acquire the shares, if Repsol failed to maintain 50.01% stock ownership or failed to

approve the specific dividends. Pursuant to these indemnification agreements between Petersen


                                                32
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 33 of 40



and Repsol, to the extent Plaintiffs suffered any damages, they had the ability to obtain

indemnification from Repsol and would have been made whole. They should therefore be barred

from seeking that recovery from Argentina.

                          FOURTEENTH DEFENSE
                 CLAIMS BARRED BY ARGENTINE LAW DUE TO
              EXEMPTIONS FOR ARGENTINA ACTING AS SOVEREIGN

       Plaintiffs’ claims are barred, in whole or in part, by exceptions under Argentine law for

actions of the sovereign. In support of this defense, Argentina incorporates its previous

allegations and further pleads:

       Under Argentine law, expropriation is recognized as a power of the State pursuant to

Article 17 of the Argentine Constitution. Expropriation is not a private right, but rather an act of

sovereignty, governed by public law and non-derogable. No provision in any contract or

corporate document may prevent, restrict or interfere with the Argentine Congress’s exercise of

an expressly-granted constitutional right. Additionally, acting pursuant to Argentine Decree

677/01, the Argentine securities commission (the “CNV”) issued General Resolution No.

401/2002, which established that mandatory tender offer regimes do not apply in cases of

expropriation. In 2012, Law No. 26,831 (the Capital Markets Law) replaced Decree 677/01, and

the CNV subsequently reaffirmed that mandatory tender offers are not applicable to acquisitions

of the sovereign executed in accordance with an appropriation law, pursuant to CNV General

Resolution No. 622/2013. Because Plaintiffs seek to enforce the Bylaws contrary to the dictates

of Article 17 of the Argentine Constitution, Laws 26,741 and 21,499, and other public laws, their

claims are barred.




                                                 33
           Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 34 of 40



                                 FIFTEENTH DEFENSE
                        CLAIMS BARRED FOR LACK OF CAUSATION

          Plaintiffs’ claims are barred, in whole or in part, because no act or omission by Argentina

was the cause in fact or proximate cause of any damage alleged by Plaintiffs. In support of this

defense, Argentina incorporates its previous allegations and further pleads:

          As explained in the Fourth Defense, Argentina’s acquisition of YPF shares did not occur

until 2014, when Plaintiffs were no longer shareholders of the company, as Plaintiffs had

defaulted and assigned their shares. Because Plaintiffs’ default and alleged damages occurred

before Argentina acquired ownership of shares of YPF stock, Plaintiffs therefore failed to plead

that Argentina’s failure to launch a tender offer caused Plaintiffs’ damages.

                                 SIXTEENTH DEFENSE
                          INTERVENING OR SUPERSEDING CAUSES

          Plaintiffs’ claims are barred, in whole or in part, due to intervening or superseding

causes. In support of this defense, Argentina incorporates its previous allegations and further

pleads:

          The injuries Plaintiffs sustained, if any, were caused by the actions or inactions of parties

other than Argentina, actions or inactions by parties outside the control of Argentina, and/or

economic events that were, likewise, outside the control of Argentina. These actions, inactions

and events were intervening or superseding causes of Plaintiffs’ alleged damages. This includes,

among other things, Plaintiffs’ improper actions to enter into improper self-dealing agreements

with Repsol, Plaintiffs’ failure to request and receive indemnification from Repsol, and

Plaintiffs’ bankruptcy.




                                                   34
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 35 of 40



                                   SEVENTEENTH DEFENSE
                                  ASSUMPTION OF THE RISK

       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of assumption of risk. In

support of this defense, Argentina incorporates its previous allegations and further pleads:

       Among other things, Plaintiffs assumed the risk that Argentina could exercise its

inalienable sovereign power to renationalize YPF through the sovereign act of expropriation or

any other means and further assumed the risk of investing in a public company with a stock that

is traded and may fluctuate in price.

                                   EIGHTEENTH DEFENSE
                                  BARRED BY DISCLOSURES

       Plaintiffs’ claims are barred, in whole or in part, by the terms, disclaimers, and

disclosures contained in the Prospectus. In support of this defense, Argentina incorporates its

previous allegations and further pleads:

       Among other things, YPF disclosed in its Prospectus that “future Argentine Government

actions . . . could have a significant effect on the Company and on market conditions, prices and

returns on Argentine equity securities, including Class D Shares represented by ADSs.”

                               NINETEENTH DEFENSE
                          CLAIMS BARRED BY IMPOSSIBILITY

       Plaintiffs’ claims of nonperformance by Argentina are barred, in whole or in part, by the

doctrine of impossibility. In support of this defense, Argentina incorporates its previous

allegations and further pleads:

       To the extent Argentina had any obligation to tender – which it did not – any alleged

nonperformance is excused by the doctrine of impossibility, as Argentina was not able to comply

with Laws 26,741 and 21,499 as well as the Bylaws. Under Argentine law, provisions in a

company’s bylaws cannot limit or impede the government’s acquisition of property through


                                                35
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 36 of 40



expropriation because expropriation is a power expressly granted to the federal government by

the National Constitution. Thus, given the conflict between Laws 26,741 and 21,499 and YPF’s

Bylaws, the former prevails.

                            TWENTIETH DEFENSE
               CLAIMS BARRED BY STATUTES OF REPOSE/LIMITATION

       Plaintiffs’ claims are barred, in whole or in part, by the applicable statutes of repose

and/or statutes of limitation, including, but not limited to, the three-month statute of limitations

governing decisions made at shareholders’ meetings pursuant to Argentine corporate law. In

further support of this defense, Argentina incorporates its previous allegations.

                                 TWENTY-FIRST DEFENSE
                                NO COGNIZABLE DAMAGES

       Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs have not suffered any

cognizable damages. In support of this defense, Argentina incorporates its previous allegations.

                                 TWENTY-SECOND DEFENSE
                                   BARRED BY LACHES

       Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches. In support of

this defense, Argentina incorporates its previous allegations.

                               TWENTY-THIRD DEFENSE
                           BARRED BY ESTOPPEL AND WAIVER

       Plaintiffs’ claims are barred, in whole or in part, by equitable estoppel, waiver and/or

other equitable doctrines. In support of this defense, Argentina incorporates its previous

allegations.




                                                 36
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 37 of 40



                              TWENTY-FOURTH DEFENSE
                            BARRED BY UNJUST ENRICHMENT

       Plaintiff’s claims are barred, in whole or in part, to the extent that any relief or recovery

would unjustly enrich or constitute a windfall to Plaintiff. In support of this defense, Argentina

incorporates its previous allegations.

                                   TWENTY-FIFTH DEFENSE4
                                  IMMUNITY UNDER THE FSIA

       This Court lacks jurisdiction pursuant to the Foreign Sovereign Immunities Act of 1976,

28 U.S.C. §§ 1330, 1602-1611 (“FSIA”), because Plaintiffs’ claims are based on Argentina’s

sovereign acts of expropriation. In support of this defense, Argentina incorporates its previous

allegations and further pleads:

       Plaintiffs’ claims directly challenge the authority of Argentina to intervene and

expropriate Repsol’s 51% stake in YPF without conducting a tender offer pursuant to the YPF

Bylaws. Argentina acquired its controlling stake in YPF through the exclusively sovereign act of

expropriation, pursuant to Article 17 of the Argentine Constitution and laws passed by the

Argentine Congress – Laws 26,741 and 21,499. As will be shown on a fully developed record,

Plaintiffs challenge actions by Argentina that were uniquely sovereign, and this matter should be

dismissed as a result.



4
  Although this Court previously considered the FSIA and act of state doctrine, courts have
allowed renewed motions on these grounds based on additional factual development and/or
changes in the law. See de Csepel v. Republic of Hungary, 169 F. Supp. 3d 143, 147 (D.D.C.
2016) (concluding that plaintiffs’ claims did not fall within the FSIA’s commercial activities
exception based on “the full benefit of jurisdictional and merits fact discovery” after having
concluded the opposite on a pre-discovery motion to dismiss). Accordingly, Argentina reserves
the right to pursue these defenses again, following discovery and the development of a more
robust record.



                                                 37
         Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 38 of 40



                             TWENTY-SIXTH DEFENSE
                     CLAIMS BARRED BY ACT OF STATE DOCTRINE

        This action is barred by the act of state doctrine. The claims raised by Plaintiffs require

this Court to assess the validity of official acts of the Argentine Government in connection with

its decision to expropriate Repsol’s shares of YPF. In support of this defense, Argentina

incorporates its previous allegations and further pleads:

        Any attempt to enforce the tender offer requirement would directly conflict with and

invalidate the Argentine Constitution and Laws 26,741 and 21,499. Because of the inherent

supremacy of public law under Argentine law, the Court cannot award Plaintiffs relief without

invalidating an official act of a foreign sovereign performed within its own territory.

        Even if Plaintiffs could establish that the Bylaws apply to acquisitions through

expropriation and were not otherwise preempted by Laws 26,741 and 21,499, which they cannot,

the Intervention Decree and Laws 26,741 and 21,499 directly conflict with the Bylaws in several

ways:

        (a)      Pursuant to the power granted by Article 17 of the Argentine Constitution, Law

26,741 declared Repsol’s 51% controlling stake in YPF of public utility and subject to

expropriation;

        (b)      Enforcing the tender offer requirement would require Argentina to purchase more

than 51% of YPF shares, while Article 7 of Law 26,741 required acquisition of exactly 51% of

YPF exclusively from Repsol;

        (c)      Article 15 of Law 26,741 explicitly required YPF to remain a public company,

which would not occur if Argentina had to launch a tender offer for all the remaining shares of

YPF;




                                                 38
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 39 of 40



       (d)      The YPF Bylaws set a different method for determining the price for the shares

than Laws 26,741 and 21,499; and

       (e)      Article 13 of Law 26,741 commanded Argentina to immediately exercise all

rights of the expropriated shares in accordance with Arts. 57 et seq. of Law 21,499, including

voting rights, while Sections 7(h) and 28(C) of the Bylaws preclude an acquirer subject to tender

offer obligations from voting any shares acquired without a tender offer.

       Due to these conflicts, permitting Plaintiffs to obtain relief for alleged breaches of the

Bylaws would improperly require this Court to invalidate sovereign acts of Argentina.

                              TWENTY-SEVENTH DEFENSE
                            INCORPORATION BY REFERENCE

       Defendant Argentina hereby adopts and incorporates by reference any and all other

defenses asserted or to be asserted by any other defendant to the extent Argentina may share in

such defense.

                                TWENTY-EIGHTH DEFENSE
                                RESERVATION OF RIGHTS

       Argentina presently has insufficient knowledge or information upon which to form a

belief as to whether there may be other, as yet unstated, defenses available to Argentina, and

therefore expressly (1) reserves the right to amend or supplement its Answer, defenses and all

other pleadings, and (2) reserves the right to assert any and all additional defenses under any

applicable law in the event that discovery indicates such defenses would be appropriate.




                                                 39
        Case 1:15-cv-02739-LAP Document 98 Filed 07/08/19 Page 40 of 40



                                    PRAYER FOR RELIEF

       WHEREFORE, Argentina respectfully requests that the Court (1) dismiss Plaintiffs’

claims against Argentina in their entirety and with prejudice; (2) award Argentina the costs,

disbursements and attorneys’ fees incurred by them in defending this action, to the extent

authorized by law; and (3) grant such other and further relief as it may deem just and proper.

Dated: New York, New York                            Respectfully submitted,
       July 8, 2019
                                                     /s/ Maura Barry Grinalds
                                                     Maura Barry Grinalds
                                                     Boris Bershteyn
                                                     Michael D. Moritz
                                                     SKADDEN, ARPS, SLATE,
                                                         MEAGHER & FLOM LLP
                                                     Four Times Square
                                                     New York, NY 10036
                                                     Tel: (212) 735-3000
                                                     Fax: (212) 735-2000
                                                     maurabarry.grinalds@skadden.com
                                                     boris.bershteyn@skadden.com
                                                     michael.moritz@skadden.com

                                                     Counsel for Defendant
                                                     Argentine Republic




                                                40
